Arrington, J.
The appellant was indicted and convicted of an attempt to rape and sentenced to the penitentiary for a term of two years. From that judgment, he appeals.
We have carefully examined the record in this case and find that the testimony is insufficient to establish an overt act toward the commission of the offense charged, as required under the statute. See. 2017, Miss. Code 1942. State v. Lindsey, 202 Miss. 896, 32 So. 2d 876.
The requested peremptory instruction should have been granted.
Reversed and appellant discharged.
McGehee, G. J., and Hall, Lee, and Ethridge, JJ., concur.